Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/346649 filled on 06/14/2021.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 11 recite providing data for the user computing device; receiving search criteria; querying the database for records matching; and sending search result associated with the records. The querying and matching steps, as drafted, are a process that, under their broadest reasonable interpretations, are directed towards 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a computing device and a database, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional element of receiving charter information of a plurality of charter aircraft and booking at least a portion of the given aircraft which are considered limitations directed to insignificant extra-solution activity that do not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. For example, In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 6-8, where “The present disclosure provides a description of systems and methods for providing and managing flight information and travel planning. [0007]A method may utilize a computing device associated with an entity. The computing device may receive, from a charter flight transportation provider and via an application programming interface associated with 
a user computing device, data for the user computing device to generate a single user interface comprising charter flight information for at least one charter flight of the plurality of charter flights, commercial flight information for at least one commercial flight of the plurality of commercial flights, and fields to enter search criteria. The search criteria including a starting location selection field, an end location selection field, and a date selection field. The computing device may receive, from the user computing device, user-input search criteria comprising user starting location, user ending location, and date of travel. The computing device may query, based on the user-input search criteria, the database for records matching the user-input search criteria. The computing device may send, to the user computing device, search results associated with records matching the user-input search criteria. [0008]A computing device may include a processor and a memory storing instructions that, when executed by the processor, causes the computing device to perform the above-described method.”
The claims recite the additional element of receiving information and booking a flight which amounts to extra-solution activity concerning mere data gathering, storing and transmitting. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



1. A method comprising: 
receiving, by a computing device associated with an entity, from a charter transportation provider and via an application programming interface associated with the entity, charter information for a plurality of charter aircraft or flights or a plurality of charter movable vehicles, wherein the charter information comprises, for a given aircraft or movable vehicle of the charter transportation provider, a home base, one or a plurality of potential departure airports or starting locations, one or a plurality of potential landing airports or ending locations, and a charter price per hour or a price per route for the given aircraft or movable vehicle (Para. 32 wherein querying a mode/origin destination database. Para. 93 wherein “The travel window for a segment may be 
storing, by the computing device and in a database, one or more records for the charter transportation provider based on the charter information for the plurality of charter aircraft or flights or the plurality of charter movable vehicles (Para. 147 and Fig. 5a and 5B); 
providing, by the computing device and to a user computing device, data for the user computing device to generate a user interface comprising at least some charter information for at least one charter flight of the plurality of charter flights or at least one charter movable vehicle of the plurality of charter movable vehicles, and fields to enter search criteria comprising a starting location selection field, an end location selection field, and a date selection field (Fig. 5A and Fig. 5B); 
receiving, by the computing device and from the user computing device, user- input search criteria comprising user starting location, user ending location, and date of travel (Fig. 5a and 5B0; 
querying, by the computing device and based on the user-input search criteria, the database for records matching the user-input search criteria (Para. 83 and 98); 
sending, by the computing device and to the user computing device, search results associated with the records matching the user-input search criteria, wherein the search results comprise potential charters not yet scheduled for the given aircraft or movable vehicle of the charter transportation provider based on the user-input search 
based on the search results and additional user input, booking, by the computing device, at least a portion of the given aircraft or movable vehicle for a charter to be scheduled based on the charter price per hour for the given aircraft or movable vehicle Table 10 and fig. 8).

2. The method of claim 1, wherein the charter information comprises charter availability information (Fig. 5a), aircraft or movable vehicle photos (Fig. 5b wherein a picture of a car or an , aircraft or movable vehicle model information, and flight or movable vehicle location information, wherein the charter availability information comprises charter space information or charter seat information.

3. The method of claim 2, wherein the charter availability information comprises a re-routing radius, available charter dates, and a minimum cost per charter trip.

4. The method of claim 2, wherein the flight or movable vehicle location information comprises a current geographic location of an aircraft or movable vehicle, a cost of the 

5. The method of claim 2, wherein the aircraft or movable vehicle model information comprises six or more of an image of an aircraft, aircraft type, aircraft model, safety rating of the aircraft, year of aircraft manufacture, date of last interior refurbish of the aircraft, date of last exterior refurbish of the aircraft, maximum passengers of the aircraft, a total number of hours the aircraft has flown, a speed of the aircraft, a range of the aircraft, a cargo weight capacity of the aircraft, inflight WIFI availability, a total number of televisions in the aircraft, and aircraft documents.

6. The method of claim 1, wherein the search criteria comprises aircraft or movable vehicle types and a price range.

7. The method of claim 1, wherein the search results comprise five or more of a model of an aircraft, aircraft type, aircraft safety rating, a number of fuel stops, a speed of the aircraft, a range of the aircraft, a payload weight capacity of the aircraft, inflight WIFI availability, and a number of televisions in the aircraft.

8. The method of claim 1, further comprising: providing, by the computing device, an auction for a seat or space on one or more legs of a multiple leg charter, wherein the auction parameters are set by a current passenger who booked the seat or space; receiving, by the computing device and from the user computing device, a bid for the 

9. The method of claim 1, further comprising: determining, by the computing device, a carbon offset based on one or more of a flight speed, a flight range, fuel burn, a flight efficiency of an aircraft model, and a specific distance associated with a given route or flight, wherein the carbon offset is a currency-equivalent amount equal to a financial negative value of carbon emissions; and causing an end-user user interface to display the determined carbon offset.

10. The method of claim 1, further comprising: receiving, by the computing device and from the user computing device, a request to re-sell a space on an aircraft and a space price; and providing, by the computing device and to other user computing devices, a space identifier associated with the space and the space price.

Claims 11-20 recite substantially similar limitations as seen in claims 1-10 and hence are rejected for similar rationale as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686